      Case 1:18-cv-04563-AMD-RML Document 10 Filed 11/09/18 Page 1 of 1 PageID #: 51

BROMBERG LAW OFFICE, P.C.
Brian L. Bromberg (Admitted in NY, NJ & CA)               26 Broadway, 21st Floor
                                                          New York, NY 10004
                                                          Phone: (212) 248-7906
                                                          Fax: (212) 248-7908




       November 9, 2018

       Via ECF
       Honorable Robert M. Levy, U.S.M.J.
       Eastern District of New York
       225 Cadman Plaza East
       Brooklyn NY 11201

       Re:     Murray v. City of New York, et al., No. 18-cv-4563 (AMD)(RML)

       Dear Judge Levy:

       My office represents the plaintiff, Kyle Murray, in the above-referenced
       civil rights case brought against the City of New York and a number of
       police officers.

       I am writing to request a 60-day extension of the November 12th
       deadline to make service upon two of the defendants, P.O. George
       Brown and P.O. Cahill. I am making this request because the shield
       numbers of these two officers are redacted on the records my office has
       and their names are so common that the New York Police Department
       cannot find their precincts. Plaintiff has signed an authorization to
       unseal the police records and, hopefully, after unsealing my office will
       be able to make service. The City’s attorney, Kaitlin Fitzgibbon, Esq.,
       has consented to this extension-request.

       Respectfully,

       /s/ Brian L. Bromberg

       Brian L. Bromberg

       cc:     Kaitlin Fitzgibbon, Esq. (Via ECF)
